Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “the acute edge angle defined by an inclined portion of the cutting face, an area of a different edge angle being positioned between the inclined portion and a bevel of the edge”. It is unclear what is being claimed with the phrase “an area of a different edge angle”.
Claim 11 recites the limitation “the at least one section of the first portion of the edge including at least two sections, a first of the at least two sections being nearer the perimeter of the non-planar cutting face and having a greater edge angle than a second of the at least two sections.” which renders the claim indefinite. As best understood, this is described in Paragraph [0070] of Applicant’s specification. The specification recites “The acute edge angle 1337 as measured between lines tangent to the inclined portion 1339 and the side of the cutting element 1330 is, in this embodiment, in a range that is greater than 350, greater than 450, or greater than 60° and up to 89°. For instance, the acute edge angle 1337 may be between 650 and 75°.” This appears to indicate that the first and second sections, as claimed, are the same section, and that section is the one which exhibits the described “acute edge angle 1337”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chen et al (US 10,287,825).
As concerns claim 1, Chen discloses a cutting element, comprising:
a body (6310);
a non-planar cutting face (6305) formed at a first end of the body, the cutting face including a central raised region; and
an edge (edge of 6305) formed around a perimeter of the cutting face, the edge having an edge angle defined between the cutting face and a side surface of the body, the edge angle varying around the perimeter of the cutting face, and the edge including an acute edge angle defined by a portion of the cutting face extending downwardly from the edge to a depth from the cutting edge. (Figures 28-30 illustrate wherein the edge 6315 has a variable angle.)

As concerns claim 2, Chen discloses the cutting element of claim 1, the central raised region including a ridge (6306) extending between opposite sides of the perimeter of the cutting face. (Figures 29 and 30)

As concerns claim 3, Chen discloses the cutting element of claim 1, the central raised region being a distance from the entire perimeter of the cutting face. (The central portion of 6306 is a distance from the perimeter.)

As concerns claim 4, Chen discloses the cutting element of claim 1, a cross-sectional profile of the cutting face having a sinusoidal shape on a plane extending along and intersecting a central longitudinal axis of the cutting element. (Figure 29 illustrates a generally sinusoidal shape, as does Figure 30.)

As concerns claim 5, Chen discloses the cutting element of claim 1, the body including a cutting layer (6310) on a substrate (Figures 28 and 29, understood to be below cutting element 6310), the cutting face formed on the cutting layer opposite the interface.

As concerns claim 8, Chen discloses a cutting element, comprising:
a body (6310);
a non-planar cutting face (6305) coupled to the body;
a height (Figures 28-30) measured between a base surface of the body and the non-planar cutting face; and
an edge (Figures 28-30, edge 6315) extending around a perimeter of the non-planar cutting face, the height of the edge varying around the perimeter (Figures 28-30 show such variability), such that a first portion of the edge extends higher than a second portion of the edge, and an edge angle defined between the non- planar cutting face and a side surface of the body is less than 900  (Figure 29, with the understanding that a bevel can be provided, according to Column 5, Lines 9-47) in at least one section of the first portion of the edge and greater than 900 (Figure 30) at the second portion of the edge.

As concerns claim 9, Chen discloses the cutting element of claim 8, the at least one section of the first portion of the edge having a concave profile. (Figure 29)

As concerns claim 10, Chen discloses the cutting element of claim 8, the second portion of the edge having a convex profile. (Figures 29, 30)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen alone.
As best understood, as concerns claim 6, Chen discloses the cutting element of claim 1, the acute edge angle defined by an inclined portion of the cutting face, an area of a different edge angle being positioned between the inclined portion and a bevel of the edge. (The edge may be beveled, according to Column 5, Lines 9-47, “In one or more embodiments, the entire peripheral edge may be beveled, which may include a variable (in angle and/or width) chamfer or bevel around the circumference of the cutting element.”)
(Figures 28-30 illustrate such an arrangement, whereby the edge forms an acute edge angle at 6315, taking into account the possibility of a bevel, as provided in Column 5, Lines 9-47.)
 
As best understood, as concerns claim 7, Chen discloses the cutting element of claim 6, the inclined portion being a first inclined portion and the area of the different edge angle being a second inclined portion having a greater acute edge angle than the first inclined portion. (Figure 29 is understood to accurately depict the claimed first and second inclined portions.)

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1-5 and 8-10 above, and further in view of DiGiovanni (US 9,103,174).
As best understood, as concerns claim 11, Chen discloses the cutting element of claim 8, the at least one section of the first portion of the edge including at least two sections, a first of the at least two sections being nearer the perimeter of the non-planar cutting face. (Chen shows wherein the angles are identical.)
Chen fails to specify the first section having a greater edge angle than a second of the at least two sections.
DiGiovanni (US 9,103,174) however teaches wherein a cutting element having at least two sections, a first of the at least two sections being nearer the perimeter of the non-planar cutting face having a greater edge angle than a second of the at least two sections. (Figure 6 illustrates wherein such an edge angle relationship is known in the art.)
Therefore it would have been obvious to modify Chen as taught by DiGiovanni to obtain the invention as specified in the claim for the expected benefit of using known topographical configurations for cutting surfaces currently available in the art. 

As concerns claim 12, Chen in view of DiGiovanni discloses the cutting element of claim 11, the first of the at least two sections having an edge angle between 75° and 90°. (DiGiovanni - Figure 6)

As concerns claim 13, Chen in view of DiGiovanni discloses the cutting element of claim 12, the second of the at least two sections having an edge angle between 60° and 75°. (DiGiovanni - Figure 6 illustrates such an angular
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679